DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokizaki [US Pub# 2013/0255408].

Regarding claims 1-2, 6, 10 and 11: Tokizaki discloses a motor incorporating a speed reduction mechanism, the motor comprising:
a motor unit (11);
a speed reduction mechanism (24a+35) that reduces speed of rotation of a rotation body of the motor unit;
a motion conversion mechanism (41b+41) that converts rotary motion of the speed reduction mechanism into reciprocating rotary motion and transmits the motion to an output shaft (30); and
a housing (28) that accommodates the speed reduction mechanism and the motion conversion mechanism, wherein the speed reduction mechanism includes a worm (24a) disposed on a rotation shaft of the motor unit (see fig 1), a first gear (35) that transmits rotation of the worm 
the motion conversion mechanism includes a rotary member that includes a sector gear (41) and rotates about an axis of the first shaft (36) and a rod that couples the second gear (40) and the rotary member, and the output shaft includes an output gear that engages the sector gear.
wherein the sector gear (41a) is disposed on an end of the rotary member opposite to the rod.
wherein the motion conversion mechanism includes a coupling member (41b) coupled to the first shaft and the output shaft.
wherein the output shaft is disposed to project toward an opening of the housing ( see fig 2).
wherein as viewed in an axial direction of the output shaft, the second shaft and the first shaft are disposed at different positions in a longitudinal direction of the worm (see fig 2).

Allowable Subject Matter
Claims 3-5, 7-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    715
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    712
    616
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658